Citation Nr: 0511109	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  03-35 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC).

2.  Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Wade Rasner, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The appellant is the former wife of the veteran who served on 
active duty from July 1943 to March 1946, and from July 1949 
to June 1956.  The veteran died in February 1990.

This appeal arises from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, dated in May 2003, which denied the appellant's 
claim for DIC and death pension benefits.  


FINDINGS OF FACT

1.  The appellant and the veteran were married on March [redacted], 
1959.  They were divorced on September [redacted], 1983.

2.  The appellant and the veteran did not remarry.

3.  The veteran died in February 1990.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to DIC have not been 
met.  38 U.S.C.A. §§ 101, 103, 1311 (West 2002); 38 C.F.R. 
§§ 3.1, 3.5, 3.50, 3.52, 3.205 (2004).

2.  The requirements for entitlement to death pension 
benefits have not been met.  38 U.S.C.A. §§ 101, 103, 1541 
(West. 2002); 38 C.F.R. §§ 3.1, 3.3(a), 3.50, 3.52, 3.205 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran died in February 1990.  The VA was informed of 
that fact by virtue of a claim for burial benefits submitted 
by the servicing funeral home in March 1990.  The appellant's 
name was not included on the application form.  Further, the 
funeral home included a copy of the death certificate.  The 
death certificate identified the veteran as divorced.

The appellant originally submitted her claim for benefits for 
the issues on appeal in June 1996.  She reported herself as 
the surviving spouse.  At the time she reported being married 
to the veteran from March 1959 to March 1989 when the 
marriage was terminated by death.  She also said that she had 
lived continuously with the veteran from the date of marriage 
to the date of death.  

The appellant also submitted a copy of her marriage 
certificate with additional comments.  The marriage 
certificate shows that the veteran and the appellant were 
married on March [redacted], 1959.  She said that she was told by 
someone at VA that she only had to submit a portion of the 
DIC claim, VA Form 21-534, and she would get $62 per month 
more in her "VA widow's" payments.  She attached a copy of 
a government check in the amount of $391.  (The check was 
issued for Social Security benefits as evidenced by printing 
on the check.)  Finally, the appellant said that the veteran 
was in the military for 22 years and in civil service for 15 
years.  

The RO wrote to the appellant in August 1996.  The RO 
informed the appellant that she needed to complete an entire 
VA Form 21-534 in order to submit a completed claim.  The 
appellant did not reply to the letter.

The appellant submitted another claim, to include a partially 
completed VA Form 21-534, in June 2002.  The appellant again 
identified herself as the surviving spouse.  However, she 
listed her marriage to the veteran as of March [redacted], 1959, and 
her divorce from the veteran as February [redacted], 1983.  The 
appellant reported this time that she was not continuously 
married to the veteran from the time of the marriage to the 
time of his death.  She reported the cause of separation as 
divorce on February [redacted], 1983.

The appellant also included a copy of a SSA Form 24, 
Application for Survivors Benefits.  She identified herself 
as the surviving spouse of the veteran on the form.

The RO wrote to the appellant in October 2002 and advised her 
that her claim was incomplete.  The appellant had not 
completed all of the necessary blocks on the form and was 
informed as to what needed to be done to complete the claim.

The appellant submitted a completed form in November 2002.  
She again identified herself as the veteran's surviving 
spouse.  She included a copy of a divorce decree.  The decree 
was issued by the Owsley Circuit Court of the State of 
Kentucky.  The effective date of the decree was September [redacted], 
1983.

The appellant's claim was denied by way of an administrative 
determination in May 2003.  The RO informed the appellant 
that her claim was denied because she and the veteran had 
been divorced.  Therefore, she could not be recognized as the 
surviving spouse.

The appellant wrote to Representative Schrock in May 2003.  
She noted that the veteran served in the military for 22 
years and that they were married for 27 years.  She asked why 
she could not get some of the veteran's pension.  The 
appellant's letter was accepted by the RO as a notice of 
disagreement.

The RO responded to Representative Schrock in May 2003.  The 
RO informed the Mr. Schrock that the appellant was divorced 
from the veteran in 1983 and that the law required that she 
be married to the veteran at the time of his death.  Thus, 
she was not entitled to benefits.

The appellant submitted a statement in August 2003.  The 
appellant said that she and the veteran had been married for 
27 years and she felt that she was entitled to a part of his 
retirement.  She included a copy of an article from a 
publication, Naval Affairs, October 1972 supplement.  The 
article discussed elements of the Retired Serviceman's Family 
Protection Plan (RSFPP) and how it was being replaced by a 
new plan, the Survivor's Benefit Plan (SBP).  She underlined 
a segment that defined an eligible widow, in part, as a 
surviving spouse married to the member on the date he became 
entitled to retired pay.  

The appellant testified at a Travel Board hearing in March 
2005.  She said that the veteran was receiving military 
retirement.  She thought that the veteran was in the service 
was from 1943 to 1966.  She said they were married when the 
veteran retired from the military.  The appellant testified 
that she and the veteran were divorced in 1983.  She also 
testified that she had a military identification card and was 
covered by TriCare, a military healthcare plan.  The 
appellant said that neither she nor the veteran remarried 
after their divorce.

II.  Analysis

Dependency and indemnity compensation is a payment which is 
made by the VA under certain circumstances to a surviving 
spouse, child, or parent.  38 U.S.C.A. §§ 101, 1311 (14) 
(West 2002); 38 C.F.R. § 3.5(a)(1) (2004).  Improved VA death 


pension is a benefit which may be payable to a veteran's 
surviving spouse or child because of the veteran's 
nonservice-connected death.  38 U.S.C.A. § 1541 (West 2002); 
38 C.F.R. § 3.3(b)(4) (2004).  Such benefits are predicated, 
in part, on the claimant being a "surviving spouse," or 
eligible "child," or eligible "parent."

The term "surviving spouse," except as provided in 
38 C.F.R. § 3.52, means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§ 3.1(j) (2004), and who was the spouse of the veteran at the 
time of the veteran's death.  38 C.F.R. § 3.50(b) (2004).  
The surviving spouse of a veteran must have lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death except where there was a separation that 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse.  38 C.F.R. § 3.50(b)(1) 
(2004).  Finally, a surviving spouse of a veteran must not 
have remarried or has not since the death of the veteran and 
after September 19, 1962, lived with another person of the 
opposite sex and held himself or herself out openly to the 
public to be the spouse of such other person.  38 C.F.R. 
§ 3.50(b)(2).  

The term "marriage" for VA purposes means a marriage valid 
under "the law of the place where the parties resided at the 
time of the marriage, or the law of the place where the 
parties resided when the rights to benefits accrued."  
38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j).  A 
valid marriage may be established by various types of 
documentary evidence together with the claimant's certified 
statement concerning the date, place and circumstances of 
dissolution of any prior marriage, provided that such facts, 
if they were to be corroborated by the evidence, would 
warrant acceptance of the marriage as valid.  38 C.F.R. 
§ 3.205(a) (2004).  In certain cases, not applicable to this 
case, an individual may be recognized as a surviving spouse 
of the veteran despite an invalid marriage where an attempted 
marriage of a claimant to the veteran was invalid by reason 
of a legal impediment, the marriage will nevertheless be 
deemed valid.  38 C.F.R. § 3.52 (2004).



Based on a review of the evidence of record, despite the 
appellant's belief that she is eligible for VA death 
benefits, the Board finds that the appellant may not be 
recognized as the veteran's surviving spouse for the purpose 
of VA benefits.  

The evidence in this case is not in dispute.  The veteran and 
the appellant were married on March [redacted], 1959.  They were 
divorced on September [redacted], 1983.  The veteran died in February 
1990.  The veteran and the appellant were not married to each 
other at the time of his death in February 1990.  

Furthermore, the appellant does not contend, and the evidence 
does not show that they remarried or that she subsequently 
lived with the veteran and held herself out openly to the 
public to be the veteran's spouse after their September 1983 
divorce.  There are no contentions on the part of the 
appellant or evidence indicating that there had been an 
attempted marriage after the September 1983 divorce which 
could be construed as a deemed-valid marriage, or that any 
remarriage took place.  Accordingly, the record does not show 
that the appellant was the veteran's spouse when he died in 
February 1990 and, therefore, cannot be considered a 
surviving spouse for the purpose of being eligible for the VA 
benefits sought in this case.  Because there is no dispute as 
to the facts of this case, the law is dispositive of the 
issue.  Given the definition of what constitutes a 
"surviving spouse," the appellant's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Although the appellant may be entitled to Social Security 
benefits based on her prior marriage to the veteran, the 
applicable VA regulations require that the appellant meet the 
legal criteria of a "surviving spouse" before being 
eligible to receive the VA benefits sought in this case.  
38 C.F.R. § 3.50.  The laws and regulations pertaining to 
receipt of Social Security benefits are not identical to the 
laws pertaining to entitlement to VA death benefits.  
Further, any determination of the SSA is not binding on VA on 
the issue what constitutes a surviving spouse.



The Board acknowledges the arguments advanced by the 
appellant.  However, the legal criteria governing one's 
status as a surviving spouse are clear and specific, and the 
Board is bound by them.  A careful review of the appellant's 
arguments appear to be more in line with a claim for military 
benefits associated with the veteran's military retirement.  
The appellant has commented on the veteran's retired status 
on a number of occasions and that they were married at the 
time of his retirement from the military.  She also submitted 
the article that addressed the RSFPP and SBP.  These are 
annuity programs managed by the military.  The SBP was 
created by Public Law 92-425 in September 1972.  The RSFPP 
was the predecessor annuity program.  The Board notes that 
the RO wrote to the appellant in July 2004 and encouraged her 
to contact the Defense Finance and Accounting Service (DFAS) 
to determine if she may be eligible for any benefits based on 
the veteran's military service. 

Because the appellant is not deemed to be a "surviving 
spouse", there is no authority in the law for payment of the 
benefits the appellant seeks.  The claims must be denied.  
See Sabonis, 6 Vet. App. at 430 (in cases where it is the 
law, and not the evidence, that is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law).

The Board recognizes that the Veterans Claims Assistance Act 
of 2000 (VCAA), (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) now affects 
the manner in which most claims are adjudicated by VA.  
Nevertheless, in cases such as this one, where the 
disposition of the claim turns on the law and not on the 
facts, further action under the VCAA is not required.  See 
Smith (Claudus) v. Gober, 14 Vet. App. 227, 230 (2000); Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).


ORDER

The claim for DIC is denied.

The claim for entitlement to death pension benefits is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


